                          United States District Court
                                    for the
                          Southern District of Florida

Jackson Charles, Plaintiff,            )
                                       )
v.                                     )
                                       ) Civil Action No. 19-24076-Civ-Scola
Miami Gardens Apartments, LLC,         )
Defendant.                             )
                                       )

                         Order on Motion to Dismiss
     Now before the Court is the Defendant Miami Gardens Apartments, LLC’s
motion to dismiss. For the reasons set forth below, the Court denies the
Defendants’ motion (ECF No. 11).
1. Background
       The Plaintiff Jackson Charles brings claims under 42 U.S.C. § 1981, to
recover compensation for his former employer’s unlawful discrimination,
retaliation, and hostile work environment. Charles is a black Haitian-American
man, who grew up in Haiti and currently resides in Miami-Dade County. Charles
worked first as a security guard for Miami Gardens Apartments, LLC (“Gardens
Apartments”) from August 1, 2017 until he was terminated in March 31, 2019.
       There were two other security guards who worked for Gardens Apartments
and both were Haitian-Americans. Moshe Eichler, Sam Horowitz, and Marty
Follman, all Caucasian males, make up the management team of Gardens
Apartments. (ECF No. 9 at ¶¶ 13, 15, 17.) Jessica Caceres, a Caucasian female,
is the property manager of Gardens Apartments starting in June 2018. (Id. at ¶¶
11, 24.)
       Beginning with the time of her hiring in June 2018, Caceres made a
number of discriminatory statements, including the following:
         •   “why are there only Haitians in the security department?” she asked
             the three Haitian-American security guards in a June 2018 meeting.
             (Id. at ¶ 26.)
         •   “I don’t want to see you in my face anymore, give me the keys and
             leave. You can go home and never come back,” she said to Charles
             in an August 2018 meeting. (Id. at ¶ 27.)
         •   “You Security are so dumb” and “You don’t know how to read and
             write. You Haitians have to go to school to learn how to write and
              speak English,” she told the three security employees at an
              unspecified time. (Id. at ¶ 29.)
          •   “You security work for me, and I don’t want you at the property,”
              she told Charles on December 8, 2018. (Id. at ¶ 30.)
Due to this continued harassment, Charles complained about the racial
discrimination and hostile work environment to Eichler, Horowitz, and Follman.
(Id. at ¶ 33.) No one on the management team took any steps to address or
remedy Charles’s complaints. (Id. at ¶ 35.)
       Caceres began to retaliate against Charles and the other two security
guards for complaining about her to management. For example, she stated:
   •   “You Haitian people called corporate on me and think it will be a good idea
       for you, but all three of you will be fired soon! I tried to keep you at the job
       because your country has problems” on January 4, 2019. (Id. at ¶ 37.)
   •   “Don’t complaint on someone who is higher than you” on January 4, 2019.
       (Id. at ¶ 37.)
   •   “Why didn’t you call me and tell me this? You fucking ugly Haitian” on
       February 23, 2019 in response to learning that a resident had passed
       away. (Id. at ¶ 38.)
On March 8, 2019, Caceres told all three Haitian-American security guards that
they will be terminated effective March 31, 2019. (Id. at ¶ 39.) A few days later,
Follman told all three security guards that they had been doing a good job but
that “they had to let them go.” (Id. at ¶ 40.) In a March 14, 2019 meeting, Caceres
told the three Haitian-American security guards, “you are all being fired because
you called corporate on me” and “now that you are fired why don’t you go all
corporate now to complain about me.” (Id. at ¶¶ 41, 43.) Charles was terminated
on March 31, 2019. (Id. at ¶ 44.)
2. Legal Standard
        When considering a motion to dismiss under Federal Rule of Civil
Procedure 12(b)(6), the Court must accept all of the complaint’s allegations as
true, construing them in the light most favorable to the plaintiff. Pielage v.
McConnell, 516 F.3d 1282, 1284 (11th Cir. 2008). A pleading need only contain
“a short and plain statement of the claim showing that the pleader is entitled to
relief.” Fed. R. Civ. P. 8(a)(2). “[T]he pleading standard Rule 8 announces does
not require detailed factual allegations, but it demands more than an unadorned,
the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S.
662, 678 (2009) (quotation omitted). A plaintiff must articulate “enough facts to
state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550
U.S. 544, 570 (2007).
       “A claim has facial plausibility when the plaintiff pleads factual content
that allows the court to draw the reasonable inference that the defendant is liable
for the misconduct alleged.” Iqbal, 556 U.S. at 678. “The plausibility standard is
not akin to a ‘probability requirement,’ but it asks for more than a sheer
possibility that a defendant has acted unlawfully.” Id. “Threadbare recitals of the
elements of a cause of action, supported by mere conclusory statements, do not
suffice.” Id. Thus, a pleading that offers mere “labels and conclusions” or “a
formulaic recitation of the elements of a cause of action” will not survive
dismissal. See Twombly, 550 U.S. at 555. “Rule 8 marks a notable and generous
departure from the hyper-technical, code-pleading regime of a prior era, but it
does not unlock the doors of discovery for a plaintiff armed with nothing more
than conclusions.” Iqbal, 556 U.S. at 679.
       Yet, where the allegations “possess enough heft” to suggest a plausible
entitlement to relief, the case may proceed. See Twombly, 550 U.S. at 557. “[T]he
standard ‘simply calls for enough fact to raise a reasonable expectation that
discovery will reveal evidence’ of the required element.” Rivell v. Private Health
Care Sys., Inc., 520 F.3d 1308, 1309 (11th Cir. 2008). “And, of course, a well-
pleaded complaint may proceed even if it strikes a savvy judge that actual proof
of those facts is improbable, and ‘that a recovery is very remote and unlikely.’”
Twombly, 550 U.S. at 556.
3. Discussion
      The Defendant Gardens Apartments moves to dismiss the amended
complaint because (1) Charles’s section 1981 claims are predicated on
discrimination based on national origin, which cannot support a cause of action
under Section 1981 and (2) Plaintiff’s hostile work environment claim must be
dismissed because the amended complaint lacks sufficient allegations to show
that Charles was subjected to “severe or pervasive” harassment. The Court will
address each argument in turn.
      A. Charles stated a claim for Section 1981 race discrimination.
      Discrimination on the basis of national origin cannot support a
discrimination claim under Section 1981. See Tippie v. Spacelabs Medical, Inc.,
180 Fed. App’x 51, *4 (11th Cir. 2006) (“by its very terms, § 1981 applies to
claims of discrimination based on race, not national origin”); Bullard v. OMI
Georgia, Inc., 640 F.2d 632, 634 (5th Cir. March 23, 1981)1 (“The Supreme Court
has stated in dicta that section 1981 relates primarily to racial claims . . . and

      1 In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en
banc), the Eleventh Circuit adopted as binding precedent all decisions of the
former Fifth Circuit issued prior to October 1, 1981.
this circuit has also stated that section 1981 does not encompass discrimination
based solely on national origin”) (citing Olivares v. Martin, 555 F.2d 1192, 1196
(5th Cir. 1977)).
        The amended complaint repeatedly states that Charles was discriminated
against “on account of his race and national origin” by Gardens Apartments in
violation of Section 1981. (ECF No 9 at ¶¶ 65, 77, 89.) As explained above,
Charles cannot base his 1981 claims on Gardens Apartments’ alleged national
origin discrimination. The question, therefore, is whether Charles stated a claim
for section 1981 discrimination based on race.
        The Court recognizes that there is sometimes overlap between national
origin and race, and that “[t]he line between national origin discrimination and
racial discrimination is an extremely difficult one to trace.” Bullard, 640 F.2d at
634 (reversing the lower court’s decision to grant summary judgment for the
Defendant because of difficulties differentiating national origin discrimination
and race discrimination). “In some contexts, national origin discrimination is so
closely related to racial discrimination as to be indistinguishable.” Id. However,
courts in the Southern District of Florida have found that claims for national
origin discrimination under section 1981 made by Haitians are not actionable
where the undisputed facts demonstrate that the discrimination is based on the
plaintiff’s Haitian national origin and not his race. See Joseph v. Florida Quality
Truss Industries, Inc., 2006 WL 3519095, at *3 (S.D. Fla. Dec. 6, 2006) (Cooke,
J.) (rejecting Joseph’s argument that “his national origin claims are intertwined
with race” and finding that his section 1981 claims are not actionable because
the undisputed facts show he suffered only national origin discrimination);
Fadael v. Palm Beach County School District, 2008 WL 4500700, at *1 n. 2 (S.D.
Fla. Oct. 2, 2008) (Marra, J.) (the “allegations in the TAC make clear that
Plaintiff’s claim is based on his Haitian national origin, and not race” and
therefore his claims are not cognizable under section 1981).
        In short, the Court will not dismiss the section 1981 claims at this stage
because the Plaintiff alleges that the discrimination is based at least partly on
race. This argument may be raised again at summary judgment, but, at this
stage, the case should not be dismissed.
      B. Charles stated a claim for hostile work environment.
      To plead a hostile work environment under 42 U.S.C. § 1981, the plaintiff
is required to allege that:
      (1) he belongs to a protected group; (2) he was subjected to
      unwelcome harassment; (3) the harassment was based on his
      membership in the protected group; (4) it was severe or pervasive
      enough to alter the terms and conditions of employment and create
      a hostile or abusive working environment; and (5) the employer is
      responsible for that environment under a theory of either vicarious
      or direct liability.
Edwards v. Prime, Inc., 602 F.3d 1276, 1300 (11th Cir. 2010). “This fourth
element of the hostile work environment test includes a subjective and objective
component.” Mahone v. CSX Transportation, Inc., 652 Fed. App’x 820, 823 (11th
Cir. 2016) (quoting Mendoza v. Borden, Inc., 195 F.3d 1238, 1246 (11th Cir.
1999) (en banc)). In the objectivity inquiry, the Eleventh Circuit considers “the
totality of the circumstances” including the following factors: “the frequency of
the conduct, the severity of the conduct, whether the conduct is physically
threatening or humiliating or a mere offensive utterance, and whether the
conduct unreasonably interferes with the employee’s job performance.” Id.
       The amended complaint alleges at least six separate incidents over an
eight-month period where Caceres made discriminatory remarks to the Plaintiff,
and it also states that she would “routinely” order Charles “to come to her office”
and demand “that he give her the keys to the property and leave.” (ECF No. 9 at
¶ 28.) The remarks and actions range in severity. Although none of the alleged
harassment posed a physical threat to Charles, some of it is threatening. For
example, after Charles complained about Caceres’s discriminatory actions to
management, Caceres told Charles that “all three of you will be fired soon” and
“don’t complaint on someone who is higher than you.” (ECF No. 9 at ¶ 37.)
Furthermore, “routinely” demanding that he give her the keys and that he leave
the property significantly interferes with his job performance. Given the totality
of the circumstances, the allegations are sufficient to withstand the motion to
dismiss stage.
4. Conclusion
      For the reasons set forth above, the Court denies the Defendants’ motion
to dismiss (ECF No. 11).
      Done and ordered at Miami, Florida, on January 31, 2020.

                                            ________________________________
                                            Robert N. Scola, Jr.
                                            United States District Judge
